Filing Date: 5/19/2020
Claimed Priority Dates: 6/12/2018 (US 16/006,759)
10/30/2014 (US 14/528,620)
12/12/2013 (JP 2013-256582)
Applicant(s): Honjo
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed 11/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment filed on 11/12/2021, in reply to the Office action mailed on 8/18/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 2-9.
	
Species Restriction
This application contains patentably distinct species.  Each of the species contains a particular combination of a display element and a thin film transistor.

The display element illustrated in figure 52
The display element illustrated in figure 53
The display element illustrated in figure 54
The display element illustrated in figure 55
The display element illustrated in figures 58 and 59
Each of the display elements may include one of the following thin film transistors:
The transistor illustrated in figures 1 and 2
The transistor illustrated in figures 4 and 5
The transistor illustrated in figure 15
The transistor illustrated in figure 17
The transistor illustrated in figures 27 and 28
The transistor illustrated in figures 38 and 39
The species are independent or distinct because, as the figures and sections of the specification show, the species have mutually exclusive characteristics.  For example, an organic electroluminescent display element as opposed to a liquid crystal display element, and a transistor including an inclined region provided on both the source and drain sides of the gate electrode as opposed to only on the drain side of the gate electrode.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the 
To elect a species for examination the applicants must indicate a combination of display element and the transistor from the above list of figures.  The following are examples of how to specify the species elected.  It is not an exhaustive list of examples.
Examples
Example #1:  The elected species reads on the display element illustrated in figure 52 and the transistor illustrated in figures 4 and 5.

Example #2:  The elected species reads on the display element illustrated in figure 55 and the transistor illustrated in figures 38 and 39.

Example #3:  The elected species reads on the display element illustrated in figure 53 and the transistor illustrated in figure 17.

There is a search and/or examination burden for the patentably distinct species as set forth above.  Due to their mutually exclusive characteristics, the species require different fields of search e.g., employing different search queries, and/ the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
February 11, 2022